Order and judgment (one paper), Supreme Court, New York County (Harold Tompkins, J.), entered on or about June 30, 1992, which, inter alia, granted plaintiff’s motion for summary judgment enjoining the individual defendants from taking any steps to prevent plaintiff from entering their apartment for the purposes of replacing windows and a terrace door, unanimously affirmed, with costs.
Both the proprietary lease and the rent stabilized lease permit entry to the apartment for the purposes of repair and alteration. We agree with the IAS Court that the individual tenants fail to demonstrate arbitrary, vindictive or discriminatory motives on the part of the cooperative corporation in seeking entry to replace windows as part of a building-wide program. Plaintiff represents that it will not replace the terrace door and adjacent window, thereby preserving defendants-tenants’ improvements. Any damage which nonetheless may occur can be remedied at a later date. Finally, the proprietary lessee did not cross-appeal and, therefore, may not seek additional attorneys’ fees. Concur—Murphy, P. J., Milonas, Ross and Rubin, JJ.